Citation Nr: 0309392	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  97-20 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability, to include postoperative 
residuals of achalasia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hernia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1964 to January 1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In its rating action of July 1996, the RO denied entitlement 
to service connection for diabetes mellitus.  It also 
confirmed and continued a noncompensable evaluation for the 
veteran's service-connected right epididymitis.  The veteran 
disagreed with those decisions and perfected an appeal with 
respect to each of those issues.

By a rating action, dated in May 2000, the RO raised the 
veteran's rating for his service-connected epididymitis from 
noncompensable to 10 percent.  In a statement, received in 
August 2000, the veteran accepted that rating and withdrew 
the issue of an increased rating from the appeal.  38 C.F.R. 
§ 20.204 (2002).  Accordingly, the Board has no jurisdiction 
over that issue, and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.101 (2001).

In a statement received in March 2003 (VA Form 21-4138), the 
veteran also withdrew the issue of service connection for 
diabetes mellitus from the appeal.  38 C.F.R. § 20.204.  
Accordingly, the Board has no jurisdiction over that issue, 
and it will not be considered below.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.

In December 1967, the Board denied the veteran's claim of 
entitlement to service connection for the residuals of 
achalasia, secondary to hiatus, postoperative.  In July 1996, 
the RO denied the veteran's claim for service connection for 
gastrointestinal condition claimed as bleeding ulcer and 
stomach condition, and the veteran responded with a timely 
notice of disagreement.   Over the course of development of 
the case, the veteran made it clear that the gastrointestinal 
claim was, in fact, based on the same facts as the claim that 
had been denied by the Board in December 1967.  In the 
decision of July 1996, the RO did not review the claim on the 
basis of whether the veteran had presented new and material 
evidence.  However, in August 2000, the RO issued a new 
decision in which it examined the question of whether there 
was new and material evidence to reopen the claim.  It is 
clear that, in the claim denied by the RO in July 1996, the 
veteran intended to request reopening of the claim the Board 
had denied in December 1967.  Accordingly, the issue has been 
stated as whether new and material evidence has been received 
to reopen a claim for service connection for a 
gastrointestinal disability, to include postoperative 
residuals of achalasia.


FINDINGS OF FACT

1.  In a decision of December 1967, the Board of Veterans' 
Appeals denied the veteran's claim for service connection for 
residuals of achalasia, secondary to hiatus, secondary.

2.  Subsequent to the Board's December 1967 denial of the 
veteran's claim, the veteran has presented evidence that 
establishes that he has a gastrointestinal disability, 
manifested primarily by gastroesophageal reflux, that is the 
result of the surgery he had in service.

3.  In an unappealed rating action in May 1967, the RO denied 
entitlement to service connection for a hernia.

4.  Evidence associated with the record since the RO's May 
1967 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a hernia.  



CONCLUSIONS OF LAW

1.  The record includes new and material evidence with regard 
to the veteran's claim for service connection for a 
gastrointestinal disability, to include postoperative 
residuals of achalasia.  38 U.S.C.A. §§ 5108. 7104 (West 
2002); 38 C.F.R. § 3.156 (2002).
 
2.  Gastroesophageal reflux disease is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2002).

3.  The RO's May 1967 decision, which denied entitlement to 
service connection for a hernia, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

4.  The criteria to reopen the claim of entitlement to 
service connection for a hernia have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

By virtue of information sent to the veteran in the SOC; the 
supplemental statements of the case (SSOC's); and in a July 
2001 letter. the veteran and his representative were notified 
of evidence necessary to substantiate the claims of 
entitlement to service connection for a hernia and for 
gastrointestinal disability other than the post-operative 
residuals of achalasia.  Such information notified  the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made several attempts to obtain relevant records 
adequately identified by the veteran.  For example, in May 
1994, April 1996, the RO requested records from the VA 
Outpatient Clinic in Columbus, Ohio.  In April 1996 and 
January 1998, the RO requested that the veteran provide 
information concerning his medical treatment in service, as 
well as statements from doctors or other persons who treated 
or observed the veteran from the time of his discharge from 
service to the present.  In July 1998, the RO requested that 
the veteran to provide new and material evidence with respect 
to the issue of service connection for a ventral hernia.  In 
August 1998, the RO requested the veteran's records from the 
District of Columbia General Hospital and from the 
Mount Carmel Medical Center, West.  

Evidence received in association with the veteran's appeal 
consists of his service medical records; reports of VA 
examinations performed in April 1967, July 1967, April 1972, 
April 1977, and June 1989, September 1991, June 1993, March 
1998 (and addendum dated in October 1998), and September 
2001; the report of an upper gastrointestinal series, 
performed by a private medical provider in June 1971; VA 
medical records reflecting veteran's treatment from March 
1987 through September 2001; a December 1987 report from the 
Ohio State University Hospital; and records reflecting 
private medical treatment in August and September 2001.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issues of entitlement to service connection for 
gastrointestinal disability and/or a ventral hernia.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  


II.  The Facts

During the veteran's September 1963 service entrance 
examination, it was noted that he had had gastrointestinal 
surgery prior to service at the District of Columbia General 
Hospital.  The veteran responded in the negative, when asked 
if he then had, or had ever had, a rupture.  The physical 
examination revealed that the veteran was 67 inches tall and 
that he weighed 136 pounds.  His abdomen and viscera (which 
included hernia) were normal.  

In November 1964, it was noted that the veteran was again 
having symptoms and had been doing so for 3 or 4 months.  
X-rays reportedly showed questionable achalasia.  An 
esophogram and upper gastrointestinal series were reportedly 
compatible with achalasia.  The examiner stated that in view 
of the fact that the case was postoperative, the narrowed 
segment could be due to both a combination of incomplete 
removal of the diseased segment, as well as secondary 
fibrotic stricture.  Comparison with preoperative and 
immediate postoperative films was felt to be helpful in 
differentiating whether the narrowed area was more due to 
fibrosis or primary disease.  

In March 1965, the veteran was admitted to the hospital for 
his inability to eat solid foods in normal quantities.  The 
veteran denied any recent weight loss and had been on a bland 
diet.  He had had some difficulty but had been able to retain 
his food and was not taking any medication.  Approximately 
one week after his admission to the hospital, the veteran 
underwent surgery to loosen a tight hiatus which was thought 
to be probably causing his achalasia.  A pyloroplasty was 
also performed.  By the fifth postoperative day, the lower 
part of his incision was indurated and tender.  On the sixth 
postoperative day, the wound was opened, and foul-smelling 
material was removed.  Following a course of irrigation, the 
wound seemed to clear up nicely.  Followup X-rays showed that 
the esophagus had become smaller and that the veteran had no 
difficulty eating his food.  A small 1-centimeter area 
remained to granulate in.  After approximately six weeks of 
hospitalization, the veteran was discharged with diagnoses of 
achalasia, secondary to tight hiatus and wound infection, 
postoperative.

In May 1965, the veteran complained of a small lesion on his 
stomach which the examiner stated might have been a stitch 
abscess.  The examiner doubted that the veteran was having 
anything other than a localized problem, in view of the 
length of time since the procedure.  That month, the veteran 
also went induration and drainage of the superior aspect of 
the wound.  

During his service separation examination in October 1965, 
the veteran responded in the negative, when asked if he then 
had, or had ever had, a rupture.  On examination, the veteran 
was 67 inches tall and weighed 140 pounds.  His abdomen and 
viscera, including an inspection for a hernia, were normal.  

During a VA examination in April 1967, the veteran complained 
of constant epigastric pain and occasional vomiting.  It was 
noted that he had a good appetite and that his weight was 
stable.  He reportedly still had trouble swallowing and 
sometimes regurgitated immediately when attempting to 
swallow.  He stated that the pain in the upper abdomen was 
quite severe at times.  It was noted that his surgery prior 
to service had been performed through a thoracotomy type 
incision.  

On examination, the veteran was a well-developed, well-
nourished standing 68 inches tall and weighing 140 pounds.  
There was a 10-inch left lower thoracotomy scar which was 
well healed and nontender.  There was no limitation of motion 
of the corresponding shoulder.  The abdomen showed a 6-inch 
epigastric vertical midline scar which was well-healed with 
no tenderness, muscle spasm or herniation.  The scar extended 
just to the right of the umbilicus, and there was a 
1/2-centimeter defect at the umbilicus with protruding hernia 
which was tender.  No abdominal masses were found.  The 
relevant diagnoses were achalasia, esophagus, postoperative 
residuals and umbilical hernia.

During a VA gastrointestinal examination in July 1967, the 
veteran complained of occasional momentary sharp pains about 
the umbilicus which occurred with no relationship to meals or 
time of day.  There were similar pains occasionally in the 
upper pole of the same incision which ended inferiorly at the 
umbilicus.  He reported a two-week history of a constant dull 
ache in the whole stomach and stated that his pain was worse 
in the afternoon.  He also stated that any type of movement 
caused him to feel an increased degree of pain in or near the 
lower pole of the incision which ended at the umbilicus.  He 
reported that since March 1966, he had lost one day of work 
due to stomach pain.

On examination, the veteran was 67 1/2 inches tall and 
weighed 145 1/2 pounds.  There was a well-healed, linear, 
vertical scar in the upper abdomen, extending from the 
xiphoid to the umbilicus.  There was no hernia at the 
umbilicus or elsewhere along the incision.  There was no 
objective tenderness anywhere along the incision.  No 
complaint of pain was educed by having the veteran change 
position or posture a number of times.  He complained of pain 
or tenderness to palpation in the mid epigastrium.  He 
reported pain when his head was elevated and the rectus 
muscles were pulled tight.  Further palpation indicated no 
intraabdominal source for the tenderness alleged.  Following 
the examination, the relevant impression was no organic 
residuals of corrective operative procedure for achalasia.

The examiner noted that during the examination, the veteran 
had been exceedingly concerned about the fact that in 
service, his first sergeant had ignored recommendations that 
the veteran was to have light duty after being released from 
the hospital.  The veteran felt that such actions had caused 
all of his difficulties.  The examiner stated that unless 
such feelings were resolved the veteran would continue to 
complain of upper abdominal pain.

An upper gastrointestinal series, performed in conjunction 
with the VA examination, revealed a secondary achalasia and 
the filling defect in the fundus of the stomach due to 
surgery.  The reviewer stated that the veteran probably had a 
pyloroplasty.  It was recommended that old films of the 
veteran be obtained for comparative purposes.

During a VA orthopedic examination in April 1972, the veteran 
demonstrated a 6 1/2-inch mid rectus scar which was well 
healed.  That was reportedly for his second operation for 
achalasia.  There was also an 11-inch left thoracotomy scar 
resulting from his surgery for achalasia prior to service.  
He complained of occasional sharp pain under the mid 
abdominal scar.

During an April 1977 VA orthopedic examination, the veteran 
continued to complain of stomach indigestion.

VA medical records, dated from March 1987 to May 1988, show 
that the veteran was followed by the VA gastrointestinal 
service.  It was noted that an EGD in September 1986 had 
shown distal erosive esophagitis.  On an August 1987 VA 
problem list, it was noted that he was status post achalasia 
and that he had gastroesophageal reflux and a small ventral 
hernia.  In November 1987, he was treated for reflux 
esophagitis, an active duodenal ulcer, gastritis, and status 
post myotomy times two.  An EGD was performed, and a biopsy 
revealed achalasia, status post myotomy with distal 
esophagitis; chronic gastritis; and an active duodenal ulcer 
and bulb with deformity probably from previous duodenal 
ulcers and deformity in the antrum as well.  There was 
chronic inflammation and necrosis at the gastroesophageal 
junction.

In December 1987, the veteran was admitted to the Ohio State 
University Hospitals with an acute upper gastrointestinal 
hemorrhage.  That was considered a medical emergency for 
which the veteran spent five days in the hospital.  

VA medical records, dated from July 1988 to January 1992, 
show that the veteran continued to be followed for various 
gastrointestinal complaints, including a history of 
esophagitis due to gastroesophageal reflux disease; a history 
of a bleeding duodenal ulcer; a history of myotomy; and a 
questionable ventral hernia.  During a June 1989, VA 
orthopedic/neuralgic examination, he complained of ulcers due 
to esophageal problems on active duty.  In August 1989, he 
underwent endoscopy.  A surgical consultation revealed 
stricture at the gastroesophageal junction which was dilated.  
There was moderate gastritis and an active duodenal ulcer.  
In August 1990, an EGD revealed a normal esophagus, stomach, 
and duodenum.  In July 1991, an EGD revealed severe achalasia 
and dilated esophagus and possible reflux related to distal 
ulceration and stricture.  During a VA orthopedic examination 
in September 1991, the veteran complained of increased ulcers 
and stated that he could hardly swallow.  In October 1991, an 
EGD revealed narrowing of the esophagus with ulceration and 
balloon dilation.  In January 1992, an EGD revealed achalasia 
with esophageal stasis and distal esophagitis.

A biopsy performed at the Ohio State University Hospitals in 
February 1992 revealed an active chronic ulcer and adjacent 
esophageal mucosa with active inflammation and marked 
reactive atypia.

From May 1992 through August 1996, the veteran continued to 
be followed for his gastrointestinal complaints.  In May 
1992, an EGD revealed a history of achalasia and an 
esophageal ulcer.  In August 1992, an EGD revealed a healing 
ulcerative esophagitis much improved from the EGD three 
months earlier.  Mild gastritis was also reported.  During a 
June 1993 VA orthopedic examination, the veteran complained 
of ulcers as the result of an operation on his esophagus 
while on active duty.  In August 1993, an upper endoscopy 
revealed achalasia with distal esophageal ulceration.  An EGD 
showed achalasia with a dilated esophagus, poor emptying, and 
distal ulceration, as well as gastritis.  A biopsy confirmed 
the presence of an acute ulcer of the esophagus.  In April 
1994, an upper endoscopy revealed achalasia, status post 
reported surgical myotomy with history of reflux stricture.  
The stasis and chronic esophagitis changes in the distal 
esophagus had active ulceration and slight stricture at the 
gastroesophageal junction.  Additional impressions included 
proximal gastritis and a patulous pylorus.  In August 1996, 
the veteran was treated for gastroesophageal reflux disease.

In September 1997, the veteran was hospitalized at 
Mount Carmel Medical Center primarily for the treatment of 
prostate cancer.  He underwent bilateral pelvic lymph node 
dissections, radical retropubic prostatectomy, and umbilical 
hernia repair.

During a March 1998 examination performed for the VA, the 
veteran reported that he was being treated for 
gastroesophageal reflux.  A midline surgical scar was 
present.  There were no masses, tenderness, or organomegaly.  
The relevant impression was gastroesophageal reflux in a 
patient who had had at least two previous esophageal 
surgeries, both being in the 1960's.  The examiner stated 
that the veteran was "asymptomatic" from reflux despite the 
use of medication and elevation of the head of his bed.  An 
endoscopy revealed mild esophagitis; surgical changes of the 
stomach; and rule out Candida esophagitis.  A subsequent 
biopsy confirmed the presence of Candida esophagitis, both 
squamous and glandular elements.  It was noted that if the 
smear was obtained above the lower esophageal sphincter, the 
glandular elements could represent Barrett's esophagus.

In an October 1998 addendum, the examiner who performed the 
examination for the VA stated that the current diagnoses 
supported by the claims file included esophagitis, presumably 
on the basis of gastroesophageal reflux disease; Barrett's 
esophagus, a premalignant condition resulting from chronic 
gastroesophageal reflux; and Candida esophagitis, which may 
be secondary to recent antibiotics or immune dysfunction.  
The examiner stated that there was no evidence of achalasia 
at that time and that the current diagnoses were unrelated to 
a previous pyloroplasty procedure.  The examiner also 
concluded that the umbilical hernia was unrelated to an 
injury in service and that there was no ventral hernia.  In 
this regard, the examiner commented that absent documentation 
of prior surgical repair, no ventral hernia referable to the 
prior abdominal surgery could be inferred.

In July 2000, M. W. T., M.D., stated that reflux was a fairly 
common problem after myotomy and concluded that there was a 
relationship between the myotomy that the veteran had in 
service and his problems with reflux.  

In July 2000, the veteran was treated at the VA 
gastrointestinal clinic.  The treating physician stated that 
the veteran had gastroesophageal reflux disease and reflux 
with Barrett's esophagus and esophageal ulceration secondary 
to incompetence of the esophageal gastric junction, secondary 
to two Heller myotomys for achalasia.

In August 2001, the veteran was seen at the Grant/Riverside 
Methodist Hospitals, primarily for dysphagia.  An upper 
endoscopy revealed esophageal tortuosity, however, there was 
no evidence of esophageal stricture.  The examiner also 
questioned the presence of a previous pyloroplasty.

An esophagogram, performed at Mount Carmel East Hospital in 
September 2001 revealed a dilated esophagus with dismotility, 
which appeared worse than on the comparison study performed 
in June 2000.  The appearance was consistent with achalasia.  
No gross lesion was seen.





In September 2001, the veteran underwent a VA examination to 
evaluate his gastroesophageal symptoms and subsequent 
treatment.  The history of his preservice and inservice 
gastrointestinal problems was noted.  The veteran recalled 
being fairly asymptomatic until the 1970's, when he was 
diagnosed with several peptic and duodenal ulcers.  At the 
time of the VA examination, the veteran continued to complain 
of burning pain while sleeping at night and intermittently 
during the day in his chest.  He denied dysphagia for solids 
or liquids and denied frank epigastric pain or symptoms 
associated with certain types of food.  He also denied 
hematemesis, nausea, vomiting, or melena and reflux or 
regurgitation.  He reported that he had been treated 
intermittently with dilation therapy which had resulted in 
relief of his symptoms for short periods of time.  

Following the examination, the examiner concluded that the 
veteran's complaints of heartburn, but denial of dysphagia or 
inability to tolerate swallowing solids, showed that the 
treatment for achalasia was a success.  He noted that the EGD 
performed in August 2001, showed no evidence of esophageal 
stricture.  The examiner also noted that the procedure for 
achalasia performed in 1961 and the pyloroplasty performed in 
service in 1965 were for different problems and were not 
related.  He stated that pyloroplasty was performed for 
peptic ulcer disease.  The examiner stated that the 
pyloroplasty done in service should have helped with the 
veteran's complaints of heartburn, especially at night.  He 
assumed that the veteran did not have a vagotomy done in 
service, because he had been diagnosed with stomach ulcers in 
the 1970's.  The examiner noted that the EGD, performed in 
August 2001, showed no evidence of ulcer disease.  He also 
noted that a barium swallow, performed in September 2001, had 
shown tapering at the distal esophagus, which should have 
protected the veteran from gastric reflux.  Thus, the 
examiner concluded that the veteran's symptoms could not be 
attributed to the surgery performed in 1965.



III.  Analysis

The veteran seeks service connection for gastrointestinal 
disease, to include post-operative residuals of achalasia and 
for a hernia.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 1111 
(West 2002). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

a.  Gastrointestinal Disease

When a claim is disallowed by the Board of Veterans' Appeals, 
the claim may not be reopened unless there is new and 
material evidence.  38 U.S.C.A. § 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2002).

In this case, the Board of Veterans' Appeals denied the 
veteran's claim for service connection for gastrointestinal 
disability in December 1967.  However, a considerable body of 
medical evidence has been added to the record.   The recent 
medical reports include references to a connection between 
the veteran's gastroesophageal reflux disease and the 
operation he had in service.  Such evidence is clearly new 
and material.  Therefore, the claim is re-opened and will be 
reviewed in light of the entire record.

A review of the evidence discloses that several years prior 
to service, the veteran underwent a myotomy to relieve 
achalasia.  The residuals of that surgery had apparently 
healed by the time of his entry on active duty, as his 
service entrance examination was negative for any relevant 
abnormalities.  To that extent, he was presumed to have been 
in sound physical condition at the time of his entry on 
active duty.  

During service in mid-1964, the veteran began to experience a 
recurrence of his symptoms, including difficulty swallowing.  
Therefore, he again underwent a myotomy to relieve the 
preservice condition.  He also underwent pyloroplasty.  
Although the evidence shows that pyloroplasty is performed 
for the treatment of ulcers, the service medical records are 
negative for any such disorder.  Indeed, active duodenal 
ulcers were not clinically reported until 1987, many years 
after the veteran's discharge from service.  There is no 
competent evidence, however, that such ulcers are related to 
any gastrointestinal problems in service.  Moreover, the 
evidence is negative for any active duodenal ulcers since 
1992.  There is, however, evidence of current 
gastroesophageal reflux disease.  Although such disorder was 
not demonstrated until after service, the veteran's treating 
physician (July 2000), who also happened to be the physician 
who conducted the veteran's VA examination in March 1998, 
stated that gastroesophageal reflux is a known residual of 
myotomy.  There is no evidence, however, that it is 
necessarily a "usual" effect of such surgery.  In this 
regard, the Board notes no evidence of gastroesophageal 
reflux between the veteran's surgery in 1961 and his entry in 
service in 1964.  Although the most recent VA examiner 
concluded that the veteran's symptoms were not attributable 
to his surgery in service, such evidence is in relative 
equipoise with that offered by the physician who examined the 
veteran in March 1998.  That is, there is a relative balance 
of evidence for and against the veteran's claim.  Therefore, 
it is at least as likely as not that the veteran's 
gastroesophageal reflux is the result of his surgery in 
service.  Under such circumstances all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for 
gastroesophageal reflux disease is granted.





b.  Hernia

In the absence of a timely appeal, a decision by the RO is 
final.  38 U.S.C.A. § 7105 (West 2002).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the claim may be reopened.  38 U.S.C.A. § 5108 
(west 2002); 38 C.F.R. § 3.156 (2002).

The veteran also seeks entitlement to service connection for 
a hernia.  A review of the record discloses that this is not 
the veteran's first such claim.  In a May 1967 rating action, 
the RO denied the veteran's claim of service connection for a 
hernia.  Relevant evidence on file at that time consisted of 
the veteran's service medical records and the report of a VA 
examination performed by the VA in April 1967.  Such records 
showed that approximately three years prior to service, the 
veteran had undergone a myotomy to repair achalasia.  At the 
time of his entry on active duty, there was no evidence of 
residual disability or of a hernia, and, to that extent, he 
was presumed to be in sound condition.  Thereafter, he 
experienced remission of his symptoms until late 1964, when 
he began to experience a recurrence of his achalasia in 
service.  He again underwent myotomy.  He also underwent a 
pyloroplasty.  In May 1965, he complained of a lesion on his 
stomach, which the health care provider thought could be a 
stitch abscess.  In any event, there was no diagnosis of a 
hernia; and at the time of his discharge from service, an 
inspection for a hernia was negative.

Shortly after his discharge from service, the veteran 
submitted an application for service connection for 
achalasia.  During the April 1967 VA examination, the 
residual scars were well-healed and non-tender, without 
herniation.  There was a 1/2 




centimeter defect at the umbilicus with a protruding hernia 
which was tender.  There was no evidence, however, that the 
umbilical hernia was in any way related to the veteran's 
surgery in service.  Accordingly, in May 1967, the RO denied 
entitlement to service connection for a hernia.  The veteran 
did not appeal that decision.

The veteran now requests that his claim of entitlement to 
service connection for a hernia be reopened.  Generally, a 
claim which has been denied by the RO may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered. 38 U.S.C.A. § 7105.  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  What the VA regional office (RO) 
may have determined in this regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).



Relevant evidence added to the record, since the RO's May 
1967 decision consists of reports of examinations performed 
by the VA in July 1967, April 1972, April 1977, and June 
1989, September 1991, June 1993, March 1998 (and addendum 
dated in October 1998), and September 2001; the report of an 
upper gastrointestinal series, performed by a private medical 
provider in June 1971; VA medical records reflecting 
veteran's treatment from March 1987 through September 2001; a 
December 1987 report from the Ohio State University Hospital; 
and records reflecting private medical treatment in August 
and September 2001.  

Although new in the sense that it had not previously been 
before VA decisionmakers, the additional evidence is 
essentially cumulative in nature.  It does not show that the 
veteran has a hernia as a result of his surgery in service 
for achalasia.  As such, it does not correct the deficits 
which existed in the evidence in May 1967.  In fact, the 
report of the July 1967 VA examination shows that that the 
veteran's surgical scar was well healed with no evidence of a 
hernia at the umbilicus or anywhere along the scar.  Indeed, 
there is no further evidence of a hernia until September 
1997, when the veteran underwent surgical repair of an 
umbilical hernia.  At that time, there was no evidence that 
it was in any wary related to the veteran's surgery in 
service.  Moreover, subsequent evidence, including the report 
of a July 2000 VA examination, shows that such hernia was not 
due to the veteran's surgery.  The only evidence to the 
contrary, comes from the veteran.  While he is undoubtedly 
sincere in his beliefs, he is a layman and is not qualified 
to render opinions which require medical expertise, such as 
the cause of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, his opinion, 
without more, cannot constitute competent evidence of a nexus 
to service.  Therefore, even when considered with the 
evidence previously of record, the additional evidence is not 
so significant that it must be considered in order to fairly 




decide the merits of the claim.  Accordingly, it is not new 
and material for the purpose of reopening the veteran's claim 
of entitlement to service connection for a hernia.  To that 
extent, the appeal is denied.

ORDER

The claim for service connection for gastrointestinal 
disability is re-opened, and entitlement to service 
connection for gastroesophageal reflux disease is granted.

No new and material evidence having been received, the claim 
of entitlement to service connection for a ventral hernia is 
not reopened.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

